UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33491 Green Energy Management Services Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2873882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2251 Drusilla Lane, Suite B Baton Rouge, Louisiana (Address of principal executive offices) (Zip Code) 225-364-2813 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No There were 44,416,493 shares of the registrant’s common stock, $0.0001 par value, outstanding as of November 15, 2012. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Cash $ $ Contract receivables Prepaid expenses Deferred project costs - Current Other current assets Total Current Assets Property and equipment-net Deferred project costs Licensing agreements Other assets Total Assets $ $ LIABILITIES Current Line of credit - bridge loan from related party $ $ Notes payable - Bridge loan payable - related party Accounts payable - trade Other accrued liabilities Total Current Liabilities STOCKHOLDERS' (DEFICIT) Common stock, $0.0001 par value, 500,000,000 shares authorized; 44,416,493 shares issued and outstanding on September 30, 2012 and 44,397,743 December 31, 2011, respectively Additional paid-in capital Retained deficit ) ) Total Stockholders'(Deficit) ) ) Total Liabilities & Stockholders'(Deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of revenue - Selling, general and administrative expenses Depreciation and Amortization expense Loss on sale of assets - - - Operating loss ) Interest expense, net Total other expenses Net loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Warrant-based consulting fees - Loss on sale of vehicle - Net change in assets and liabilities: (Increase) decrease in contract receivables ) (Increase) decrease in prepaid expenses (Increase) decrease in deferred project costs ) (Increase) decrease in other current assets - ) (Increase) in other assets ) ) Increase in accounts payable - trade Increase in accrued liabilities Net cash (used in) operating activities ) ) Cash flows from investing activities: Purchase of property & equipment, net ofdispositions - ) Net cash (used in) investing activites - ) Cash flows from financing activities: Borrowings under line of credit - Proceeds from bridge loans from affiliates Proceeds from notes payable - Repayments of bridge loans from affiliates ) - Cash received from Nyserda funding - Repayment of debt on installment notes - ) Net cash provided byfinancing activities Net decrease in cash ) ) Cash - beginning of period Cash - end of period $ $ Supplemental disclosure of cash flow information: Cash payments for interest $
